DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
The examiner withdraws the previous objections and rejections in view of the Applicant’s amendments. 
Claims 1-19 are pending and presented for examination.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed.  Upon searching a variety of databases, the examiner respectfully submits that claims 1-19 are allowed in light of the Applicant’s amendments and in light of the prior art made of record.
More specifically, the closest prior art made of record, Kim US20140015782, failed to explicitly disclose the following:
ultra touch control button which initiates the ultra touch functions
compare the ultra touch type select operation data with the ultra touch type pattern set to find the matched ultra touch type pattern at the end of ultra touch type select operation when the ultra touch control button is released 
automatically trigger an ultra touch end operation at end of ultra touch gesture if auto-ending property of the ultra touch gesture function is on
create a control variable func_Table and hide the ultra touch gesture function table when func_Table = off 
All of these limitations listed above IN COMBINATION with the other claim limitations recited in claims 1 and 11 renders this application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No.: 9116558 discloses a device through a touch sensor of the device has one or more sensors for detecting movement of the stylus.
US20060274044 discloses that each finger can press its own button that, in itself or in combination with other pressed buttons or hand movements (gestures),
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 12, 2021